REASONS FOR ALLOWANCE
Claims 21-40 are pending. Claims 1-20 have been previously cancelled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,958,405, 9,307,398, 9,769,731, 10,306,539, and 8,374,159 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
	As per claims 21-27, the cited prior art, either alone or in combination, fails to teach the claimed features of:
in response to the indication of the reduction, transition to a second mode in which the access point functionality for a wireless network is not provided by the computing device and in which a network association functionality is provided by the computing device via the wireless network interface.
As per claims 28-33, the cited prior art, either alone or in combination, fails to teach the claimed features of:
receiving an indication of a reduction in active network associations between the apparatus and at least one remote device over the wireless network; and in response to the 
As per claims 34-40, the cited prior art, either alone or in combination, fails to teach the claimed features of:
in response to the indication of the termination, changing to a second mode in which the access point functionality provided via a wireless network interface of the computing device is disabled.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Date: 1/14/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464